NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                           FOR THE NINTH CIRCUIT                              APR 14 2010

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

GEORGE ROBERT PETTIT,                            No. 09-15124

             Plaintiff - Appellee,               D.C. No. 2:05-cv-02922-ROS

  v.
                                                 MEMORANDUM *
MILTON GLICK,

             Defendant - Appellant,

 and

ARIZONA BOARD OF REGENTS;
ARIZONA SCIENCE AND
TECHNOLOGY ENTERPRISES, LLC;
JOHN DOE CHANG; YUNG CHANG,

             Defendants.


                   Appeal from the United States District Court
                            for the District of Arizona
                    Roslyn O. Silver, District Judge, Presiding

                      Argued and Submitted March 11, 2010
                           San Francisco, California

Before: WALLACE, GRABER and McKEOWN, Circuit Judges.


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
      Dr. George Pettit, a research scientist and tenured professor at Arizona State

University (“ASU”), brought a 42 U.S.C. § 1983 action against then-Provost

Morton Glick and others for removing Pettit from his positions as Director of

ASU’s Cancer Research Institute (“CRI”) and the Dalton Chair of Cancer Research

and Medicinal Chemistry. Glick filed motions to dismiss and for summary

judgment on the basis of qualified immunity, arguing that, under Arizona law, the

two positions were not lifetime appointments and that, even if they were, this right

was not clearly established. The district court denied Glick qualified immunity,

and Glick filed an interlocutory appeal to challenge the district court’s orders. We

reverse and remand.

      Orders denying qualified immunity may be immediately appealed under the

collateral order doctrine. Mitchell v. Forsyth, 472 U.S. 511, 526-27 (1985). We

review de novo a decision denying a motion to dismiss and motion for summary

judgment based on qualified immunity. McSherry v. City of Long Beach, 584

F.3d 1129, 1134 (9th Cir. 2004).

      Under Pearson v. Callahan, we may “exercise [our] sound discretion in

deciding which of the two prongs of the qualified immunity analysis should be

addressed first in light of the circumstances in the particular case at hand.” — U.S.



                                          2
—, 129 S. Ct. 808, 818 (2009). We elect to proceed under the second prong of the

qualified immunity analysis: whether the right at issue was clearly established such

that a reasonable officer would have known that his conduct violated that right. Id.

at 815. We consider whether the right was clearly established “in light of the

specific context of the case, not as a broad general proposition.” Saucier v. Katz,

533 U.S. 194, 201 (2001), overruled on other grounds by Pearson, — U.S. —, 129

S. Ct. at 818.

      Under Arizona law, “[t]he general rule is that an employment agreement of

indefinite duration is presumed to be terminable at will by either party with or

without cause. Because the at-will relationship is contractual, however, the parties

can modify that presumption.” Duncan v. St. Joseph’s Hosp. & Med. Ctr, 903 P.2d

1107, 1111 (Ariz. Ct. App. 1995) (citations omitted). No contract, document, or

express promise existed indicating that the CRI Director was a lifetime

appointment or that the Director could not be removed. Glick, as a reasonable

official, could not have known that Pettit might have a property right in the CRI

Director position or thereby in the Dalton Chair which, by contract, was simply

derivative of whoever held the CRI Director position. Therefore, the district court

erred in denying qualified immunity to Glick.

      REVERSED AND REMANDED.


                                          3